                         Case 2:19-cv-02002-KJD-VCF Document 20 Filed 06/16/20 Page 1 of 2




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   Bunga Bunga LLC

                     8
                                                        UNITED STATES DISTRICT COURT
                     9
                                                            DISTRICT OF NEVADA
                10
                11       LUIS PONCE, an individual, and ON
                         BEHALF OF OTHERS SIMILARLY
                12       SITUATED,                                         Case No. 2:19-cv-02002-KJD-VCF
                13                        Plaintiffs,                     STIPULATION TO DISMISS ACTION
                                                                          WITH PREJUDICE AS TO
                14               vs.                                      PLAINTIFF’S INDIVIDUAL CLAIMS,
                                                                          AND WITHOUT PREJUDICE AS TO
                15       BUNGA BUNGA LLC, a domestic limited-             CLASS AND COLLECTIVE CLAIMS
                         liability company,
                16
                                          Defendant.
                17
                18              IT IS HEREBY STIPULATED by and between Plaintiff Luis Ponce (“Plaintiff”), through
                19       his counsel Lagomarsino Law, and Defendant Bunga Bunga LLC (“Defendant”), through its
                20       counsel Jackson Lewis P.C., the Court having granted the parties’ Joint Motion for Court
                21       Approval of Settlement (ECF No. 17), that the above-entitled case be dismissed in its entirety as
                22       set forth below:
                23          1. The named Plaintiff’s individual claims are hereby dismissed with prejudice;
                24          2. The collective action claims and class action claims are hereby dismissed without
                25       prejudice; and
                26
                27
                28
Jackson Lewis P.C.
    Las Vegas
                         Case 2:19-cv-02002-KJD-VCF Document 20 Filed 06/16/20 Page 2 of 2




                     1      3. Each party shall bear its own attorneys’ fees and costs.

                     2          Dated this 12th day of June, 2020.
                     3
                         LAGOMARSINO LAW                                     JACKSON LEWIS P.C.
                     4
                         s/ Andre M. Lagomarsino                             s/ Daniel I. Aquino
                     5   Andre M. Lagomarsino, Bar No. 6711                  Deverie J. Christensen, Bar No. 6596
                         3005 W. Horizon Ridge Pkwy., Suite 241              Daniel I. Aquino, Bar No. 12682
                     6   Henderson, Nevada 89052                             300 S. Fourth Street, Ste. 900
                                                                             Las Vegas, Nevada 89101
                     7   Attorney for Plaintiff
                                                                             Attorneys for Defendant
                     8
                     9
                10                                                   ORDER

                11                                            IT IS SO ORDERED:
                12
                13
                                                              United States District Court
                14                                            Kent J. Dawson
                15                                                     6/16/2020
                                                              Dated: _________________________
                16
                                4852-3580-4095, v. 1
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                         2
    Las Vegas
